[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 21, 2006
                             No. 05-15558                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 98-06015-CR-DTKH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DAPHNE CREARY,
a.k.a. Mom,
a.k.a. Ma,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 21, 2006)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Daphne Creary, a pro se federal prisoner, appeals the district court’s denial

of her motion for a sentence reduction, which was filed pursuant to Federal Rule of

Criminal Procedure 35. On appeal, Creary argues that the district court erred in

finding that it had no jurisdiction to consider her motion. She asserts that her

cooperation with the authorities was substantial, warranting a reduction of her

sentence because: (1) the testimony that she provided in court and at grand jury

hearings helped lead to the indictments of other individuals; and (2) she

encouraged other inmates to come forward with information to assist the

authorities. Creary claims that she was assured by the government, on numerous

occasions, that a Rule 35(b) motion would be filed on her behalf, as the

investigators whom she worked with had recommended to the U.S. Attorney’s

Office that a Rule 35(b) motion be filed, and various prosecutors had agreed to file

motions on her behalf.

      Whether a court has jurisdiction over a case is a “question of law subject to

plenary review.” United States v. Stossel, 348 F.3d 1320, 1321 (11th Cir. 2003)

(per curiam), cert. denied, 541 U.S. 966, 124 S. Ct. 1730 (2004). We review de

novo whether the district court could compel the government to make a substantial

assistance motion. United States v. Forney, 9 F.3d 1492, 1498 (11th Cir. 1993).

We have indicated that federal courts have “an obligation to look behind the label



                                           2
of a motion filed by a pro se inmate and determine whether the motion is . . .

cognizable under a different remedial statutory framework.” United States v.

Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990). Two possibilities present

themselves here: (1) a motion to modify the sentence pursuant to Rule 35; or (2) a

motion to compel the government to file a Rule 35(b) motion for a reduction of

sentence.

       “[A]side from the specific parameters set forth by the federal statutory

provisions controlling sentencing, as well as the Federal Rules of Criminal

Procedure,” district courts do not have the authority to modify a sentence. See

United States v. Diaz-Clark, 292 F.3d 1310, 1315 (11th Cir. 2002). Rule 35 allows

a court to correct a prisoner’s sentence either: (1) when the sentence resulted from

“arithmetical, technical, or other clear error,” within seven days of the sentencing;

or (2) upon a substantial assistance motion filed by the government. Fed. R. Crim.

P. 35(a), (b).

       The government has “‘a power, not a duty, to file a motion when a defendant

has substantially assisted.’” Forney, 9 F.3d at 1500 (quoting Wade v. United

States, 504 U.S. 181, 185, 112 S. Ct. 1840, 1843 (1992)). The Supreme Court, in

Wade, held that “federal district courts have authority to review a prosecutor’s

refusal to file a substantial-assistance motion and to grant a remedy if they find that



                                           3
the refusal was based on an unconstitutional motive,” like “race or religion.” 504
U.S. at 185-86, 112 S. Ct. at 1843-44. A defendant who merely claims to have

provided substantial assistance or who makes only generalized allegations of

improper motive is not entitled to a remedy or even to discovery or an evidentiary

hearing. Id. at 186, 112 S. Ct. at 1844. Thus, judicial review is appropriate only

when “there is an allegation and a substantial showing that the prosecution refused

to file a substantial assistance motion because of a constitutionally impermissible

motivation.” Forney, 9 F.3d at 1502 (citation and footnote omitted).

      Upon careful review of the record on appeal and consideration of the parties’

briefs, we discern no reversible error. The district court lacked the jurisdiction

under Rule 35(a) to modify Creary’s motion because it was filed more than seven

days after her sentence was imposed. See Diaz-Clark, 292 F.3d at 1317 (holding

that the limitation under Rule 35(c) - now Rule 35(a) - is jurisdictional). Further,

because Creary did not make a substantial showing that the prosecution refused to

file a Rule 35(b) motion for reduction of her sentence based upon an

unconstitutional motive, the district court did not err in denying her motion to the

extent that it could be construed as motion to compel the government to file a Rule

35 motion on her behalf. Accordingly, we affirm.

      AFFIRMED .



                                           4